EXHIBIT 10.51

 

Amended & Restated Consulting Agreement: Steven C. Jones

 

This Amended and Restated Consulting Agreement (the “Agreement”) is entered into
on this 4th day of November, 2016 (the “Effective Date”) by and between Steven
Jones an individual whose legal address is indicated in the signature section of
this Agreement (“Mr. Jones” or the “Executive”) and NeoGenomics, Inc., a Nevada
Company with its principal office located at 12701 Commonwealth Drive, Suite 5,
Fort Myers, FL  33913, together with its wholly-owned subsidiary, NeoGenomics
Laboratories, Inc., a Florida company (collectively “NeoGenomics” or the
“Company”).  This Agreement supersedes and replaces the original consulting
agreement between the parties, dated May 3, 2010, and subsequently amended on
February 11, 2011, April 1, 2012, January 1, 2013, and May 1, 2014 (as amended,
the “Original Agreement”).

 

RECITALS:

 

WHEREAS, Mr. Jones served as the Company’s Chief Financial Officer from 2003 -
2009 and has been serving as the Company’s Executive Vice President – Finance
since Dec 2009 and Chief Compliance Officer since February 2013, and has served
as a member of the NeoGenomics Board of Directors since 2003; and

 

WHEREAS, the parties desire to amend the Original Agreement to begin to
transition some of Mr. Jones’ day to day responsibilities to other members of
the NeoGenomics management team and allow for Mr. Jones to reduce his time
commitment to NeoGenomics; and

 

WHEREAS, Mr. Jones desires to continue to provide consulting services to
NeoGenomics on the terms outlined herein;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

 

1.Term of Engagement.  This Agreement shall be effective from the Effective Date
until April 30, 2020 (the “Initial Term”).  After the Initial Term, this
Agreement shall automatically renew for consecutive one year periods (“Renewal
Term”), unless a written notice of a party’s intention to terminate this
Agreement at the expiration of the Initial Term (or any Renewal Term) is
delivered by either party at least three (3) months prior to the expiration of
the Initial Term or any Renewal Term, as applicable.  For purposes of this
Agreement, the period from the Effective Date until the termination of this
Agreement, including during any Renewal Term, for any reason shall hereinafter
be referred to as the “Term.”  Notwithstanding the foregoing, the Company and/or
Executive shall have the right to terminate this Agreement pursuant to paragraph
7 hereof at any time.  

 

 

--------------------------------------------------------------------------------

 

2.Services.  During the Term, Executive will continue to provide consulting
services to the Company in the capacity of the Company’s Executive Vice
President, subject to the direction of the Company’s Chief Executive
Officer.  Without limiting the generality of the foregoing, it is presently
contemplated that the Executive shall provide the following services
(“Services”) and have the duties indicated:

 

 

a)

Provide advice and guidance to the Company with respect to the overall
operations of the Company, major growth initiatives, and/or potential mergers or
acquisitions;

 

b)

Serve as the Company’s Chief Compliance Officer until such time as a successor
is named and trained;

 

c)

Provide leadership, guidance and assistance on compliance and regulatory
affairs;

 

d)

Serve as the Company’s Director of Investor Relations and act as liaison to the
investment community until such time as a successor is named and trained;

 

e)

Provide leadership, guidance and assistance in drafting and issuing press
releases on behalf of the Company;

 

f)

Provide leadership, guidance and assistance to the Company in raising debt or
equity capital, when requested to do so;

 

g)

Provide advice and assistance in drafting and reviewing SEC filings;

 

h)

On an as requested basis, provide advice and assistance on i) contracts with
employees, vendors, clients, and strategic partners, ii) litigation matters in
which Executive has knowledge or expertise, iii) developing forecast models, iv)
other business topics related to the operations or growth of the Company;

 

i)

Participate in meetings of the Company’s Corporate Management Team and such
other business meetings germane to the Services provided by Executive hereunder;

 

j)

Travel at the request of the Company to assist with any of the above duties.

 

k)

Such other duties as may be assigned from time-to-time by the Chief Executive
Officer of the Company.  The spirit of this section is to try and account for
other activities or issues that have not been addressed or identified in (a)
through (h) above.

 

3.Agreements of NeoGenomics.  Pursuant to this Agreement, NeoGenomics agrees to
provide such support as Executive may reasonably request in order to perform the
duties outlined in paragraph 2, including, but not limited to providing an
office for Executive to use while he is working on site at NeoGenomics
headquarters’ location in Ft. Myers, FL and providing access to such information
as Executive may reasonably require in order to provide the Services
contemplated by this Agreement.  The Company also agrees that it will use
commercially reasonable efforts to re-assign Consultant’s current duties with
respect to having primary responsibility for reviewing and signing contracts by
February 28, 2017, or such other time as may be mutually agreed
upon.  Notwithstanding the foregoing, Executive agrees to train his successor(s)
in such duties, and continue to serve as a resource to such successor(s) on an
as requested basis.

 

4.Time Commitment; Place of Service.   In order to provide a seamless transition
of Executive’s duties to other members of the Company’s management team and
allow for the training

2

 

--------------------------------------------------------------------------------

 

of such personnel, Executive agrees that he will target the below listed
percentages of working time and attention to the Company in the periods
indicated, or such other amounts as may be mutually agreed upon with
Company.  Company understands and acknowledges that the following target service
levels are intended to be averages for the service periods indicated and that
some months may have more service time and other months less services time.  
Company agrees that Executive shall be free to provide the Services from any
location, including locations that are not Company facilities.  Notwithstanding
the forgoing, Executive agree to provide Services at one or more of the
Company’s facilities from time to time in order to support business meetings and
training activities.  

 

 

 

Target % of Monthly

 

Approximate Target

 

Period

 

Working Time & Attention

 

Monthly Hours

 

Effective Date to April 30, 2017

 

60%

 

100

 

May 1, 2017 to April 30, 2018

 

40%

 

70

 

May 1, 2018 to April 30, 2019

 

30%

 

50

 

Thereafter

 

20%

 

35

 

 

5.Compensation and Expenses.  In consideration for the services rendered by the
Executive to the Company throughout the Term, the Company shall compensate
Executive as follows:

 

a)Monthly Retainer.  The Company agrees to pay Executive a fixed monthly cash
consulting fee (the “Base Retainer”) in the amounts specified below for the
service periods indicated:  

 

Period

 

Monthly Base Retainer

 

Effective Date to April 30, 2017

 

$21,666.66

 

May 1, 2017 to April 30, 2018

 

$15,000.00

 

May 1, 2018 to April 30, 2019

 

$12,500.00

 

Thereafter

 

$10,000.00

 

 

Such payments will be made monthly within ten (10) business days of the end of
the month for which services were provided via ACH transfer to Executive’s
designated bank account.  

  

b)Participation in the Company’s Management Incentive Plan.   The Company agrees
that Executive shall participate in the Company’s Management Incentive Plan
(“MIP”) as it may be structured in any given fiscal year for senior officers of
the Company.  The Company agrees that it will target a payout of thirty-five
percent (35%) of the Base Retainer (the “Target Payout”) for any given fiscal
year for meeting certain performance objectives laid out by the Company, and
that the Executive will have the ability to earn up to one hundred fifty percent
(150%) of the Target Payout if such performance objectives are exceeded by the
amount specified in any such year’s MIP.  The Executive agrees that the Company,
at its option, may specify that up to eighty percent (80%) of any year’s Target
Payout be tied to meeting companywide financial performance thresholds.  The
Executive further agrees that the specifics of any given year’s MIP plan will be
governed by whatever is approved by the Company’s Board of Directors for such
fiscal year.

 

c)Extraordinary Projects.  The Company agrees that in the event it requests the
Executive’s assistance on any extraordinary or overly time consuming projects,
it will

3

 

--------------------------------------------------------------------------------

 

compensate Executive at the rate of $300 per hour, subject to a $3,000/day cap,
for any time spent on such projects in excess of 115% of the target service
levels outlined above for any given month, or such other amount as may be
mutually agreed upon by Executive and Company.  

 

d)Expenses.   In addition to any compensation payable hereunder, the Company
shall also reimburse Executive for all expenses reasonably incurred by Executive
in connection with the services performed on behalf of NeoGenomics under this
Agreement including, but not limited to, airfare, hotel, food, and a standard
mileage allowance pursuant to IRS guidelines for travel on Company business
using a personally owned vehicle (collectively “Business Expenses”), upon
providing the original receipts and an expense report for such expenses in
accordance with the Company’s expense reimbursement policy then in
effect.  Company also agrees to reimburse Executive $250/month on a
non-accountable basis for cell phone and Internet fees.  Executive agrees to
seek prior written authorization before incurring aggregate Business Expenses in
excess of $5,000 in any given calendar month.

 

6.Board Membership; Board Compensation.  As partial consideration for entering
into this Agreement, the Company agrees that during the Term of this Agreement,
it will nominate Executive to serve on the Company’s Board of Directors at each
meeting of shareholders for the purpose of electing directors, and the Company
also agrees that, beginning April 1, 2017, the Executive will be entitled to
receive compensation as an outside director for serving on the Company’s Board
of Directors in amounts consistent with the Board compensation practices in
effect at any given time. The Company also agrees that it will nominate
Executive to serve on the Compliance Committee and at least one other Committee
of the Board of Directors for which Executive is eligible or appoint Executive
as a non-member observer on at least one other committee of the Board of
Directors.

 

7.Termination.  During the Initial Term, the Company shall have the right to
terminate this Agreement at any time by giving written notice to the Executive
twelve (12) months prior to the effective date of termination (“Termination” or
“Termination Date”).  For any Renewal Term, the Company shall have the right to
terminate this Agreement at any time by giving written notice to the Executive
three (3) months prior to the effective Termination Date.  The Executive shall
have the right to terminate this Agreement at any time by giving written notice
to the Company three (3) months prior to the proposed Termination Date,
provided, however, the Executive agrees that if such termination is during the
Initial Term hereof, he will agree to an additional three (3) months of
transition services to the Company upon reasonable request by the Company.  The
obligation of the Company to pay for consulting services hereunder shall
continue during the time from either party’s written notification of a
Termination until the actual Termination Date.  All unpaid compensation owed to
Executive hereunder as of any Termination Date, including reimbursement of
business and business-related travel expenses, shall be paid to Executive within
fifteen (15) days of such Termination Date.  The Company further agrees that it
will prorate any MIP payments that may be due to the Executive for a partial
year in which a Termination occurs based on the number of days served up to the
Termination Date in such year.     

 

Upon Termination, Executive agrees to cease all representation on behalf of the
Company, including, but not limited to representations to the Company’s
investors, partners, vendors, clients or employees that Executive is acting on
behalf of the Company in any capacity;

4

 

--------------------------------------------------------------------------------

 

provided, however the Executive agrees to answer any reasonable follow-up
inquiries from the Company regarding any pending matters at the Termination
Date.  

 

8.Miscellaneous.

 

a)

This Agreement supersedes all prior agreements and understandings between the
parties and may not be modified or terminated orally.  The Executive hereby
waives any claims that it might have under any previous oral or other
contract.  No modification or attempted waiver of this Agreement will be valid
unless in writing and signed by the party against whom the same is sought to be
enforced.

 

b)

The provisions of this Agreement are separate and severable, and if any of them
is declared invalid and/or unenforceable by a court of competent jurisdiction or
an arbitrator, the remaining provisions shall not be affected.

 

c)

This Agreement is the joint product of the Company and the Executive and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of the Company and the Executive and shall not be construed for or
against either party hereto.

 

d)

This Agreement will be governed by, and construed in accordance with the
provisions of the law of the State of Florida, without reference to provisions
that refer a matter to the law of any other jurisdiction.  Each party hereto
hereby irrevocably submits itself to the exclusive personal jurisdiction of the
federal and state courts sitting in Lee County, Florida; accordingly, any
matters involving the Company and the Executive with respect to this Agreement
may be adjudicated only in a federal or state court sitting in Lee County,
Florida.  

 

e)

All notices and other communications required or permitted under this Agreement
shall be in writing, and shall be deemed properly given if delivered personally,
mailed by registered or certified mail in the United States mail, postage
prepaid, return receipt requested, sent by facsimile, or sent by Express Mail,
Federal Express or nationally recognized express delivery service, as follows:

(i)If to the Company, at the address listed at the preamble to this Agreement or
its then primary executive offices to the attention of the CEO;

(ii)If to the Consultant, at the address listed as the Consultant’s primary
legal residence which is listed at the signature block of this agreement or such
other address as the Company may have on file for the Consultant.  

Notice given by hand, certified or registered mail, or by Express Mail, Federal
Express or other such express delivery service, shall be effective upon actual
receipt.  Notice given by facsimile transmission shall be effective upon
telephonic confirmation of receipt by the party to whom it is addressed.  All
notices by facsimile transmission shall be followed up promptly after
transmission by delivering an original copy by hand, certified or registered
mail, or by Express Mail, Federal Express or other such delivery service.  Any
party may change any address to which notice is to be given to it by giving
notice as provided above of such change of address.

5

 

--------------------------------------------------------------------------------

 

 

f)

Executive understands and acknowledges that if this Agreement is deemed to be a
material agreement of the Company, it may need to be filed with the Securities
and Exchange Commission or provided to a regulatory body in conjunction with any
audits or investigations of the Company’s activities and expressly gives
permission to provide this Agreement as needed in such instances.

 

g)

The parties agree that the Executive is acting as an independent contractor
under current Internal Revenue Service guidelines in the provision of services
under this Agreement and that the Executive shall be solely responsible for
paying all taxes due on any Compensation hereunder.  The Executive understands
and acknowledges that all Compensation hereunder is taxable to the Executive and
the Company may have an affirmative obligation to report such amounts of
Compensation on Form 1099 to the Internal Revenue Service each
year.  Notwithstanding the forgoing, the Company agrees that the Executive may
assign any compensation payable hereunder to any corporation controlled by the
Executive upon written notice to the Company. The Executive agrees to provide
his social security or an appropriate tax identification number upon request.  

 

h)

Executive acknowledges and agrees that the Confidentiality, Title to Work
Product, Non-Competition, and Non-Solicitation Agreement, dated May 3, 2010,
between the parties shall continue to be in full force and effect during the
Term of this Agreement and for a period of two years after any termination of
this Agreement.  

 

i)

The Company agrees to enter into a mutually satisfactory form of Indemnity
Agreement with Executive within sixty (60) days of the Effective Date of this
Agreement.

 

j)

This Agreement may be signed in counterparts, and by fax or Adobe PDF, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.

 

NEOGENOMICS, INC.:

 

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ Douglas M. VanOort

 

/s/Steven C. Jones

 

Name:

Douglas VanOort

 

Mr. Steven C. Jones

 

Title:

Chairman and CEO

 

Legal Residence:

 

 

 

 

1740 Persimmon Drive

 

 

 

 

Naples, FL 34109

 

 

6

 